Title: General Orders, 12 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Jany 12th 1778.
EdentonSavannah Charlestown.


The detachments ordered to relieve Coll Morgan & to take post at the Gulph-Mill, are to be on the grand parade and ready to march at sunrise tomorrow morning with their provisions completed to next Wednesday inclusively.
The Commissary General of Issues is to keep an exact account of the number of Cattle delivered to the Army that the number of hides may be thereby ascertained & duly accounted for by the commissary of hides.
The Brigade Commissaries are to apply forthwith to their Brigadiers or Officers Commanding brigades, and with their approbation respectively, fix upon a plan for collecting all the dirty tallow, & saving the ashes for the purpose of making soft soap for the use of the army; and also for employing proper persons to boil out the oil from the feet of the bullocks & preserve it for the use of the army; This oil is to be put in Casks and delivered to the Quarter-Master General.
The Brigade Quarter Masters are to see that the order of 9th instant for building racks for the horses be duly complied with, That the Waggon Masters pay proper attention to the horses and that every soldier caught on horse back is immediately confined and punished.
Lt Stagg of Coll Malcom’s Regiment, is appointed Brigade Major pro tempore in the brigade late Genl Conway’s and is to be respected as such.
A detachment of one hundred & fifty men are to parade tomorrow

morning at nine ôClock on the grand parade, taking nothing in their packs but their blankets and provisions—Coll Stewart is to take command of this detachment.
